Citation Nr: 0521536	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial increased disability rating for 
traumatic arthritis, right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an initial increased disability rating for 
right knee lateral instability, currently evaluated as 30 
percent disabling.

5.  Entitlement to an increased disability rating for 
traumatic bursitis, right ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946 and from October 1947 to February 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of  the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss 
attributable in any way to service.

2.  The veteran does not have tinnitus attributable in any 
way to service.

3.  Arthritis of the right knee is currently manifested by 
flexion limited to 110 degrees; extension limited to 10 
degrees; pain on motion; and slight swelling and tenderness.

4.  Instability of the right knee is manifested by mild 
lateral instability.

5.  The veteran's right ankle disability is manifested by X-
ray evidence of arthritis, as well as pain and limited 
motion, with no evidence of ankylosis, malunion of the os 
calcis or astragalus, or nonunion or malunion of the tibia or 
fibula.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  The criteria for a 20 percent rating, but no higher, for 
traumatic arthritis, right knee, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004).

4.  An initial evaluation in excess of 30 percent for 
instability of the right knee lateral instability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5257 (2004).

5.  The criteria for an increased disability rating in excess 
of 20 percent for traumatic bursitis, right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5271 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are August 2003 and December 2003 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for increased ratings 
and service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate those types of claims.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   With respect to the issues of 
entitlement to an initial increased disability rating for 
traumatic arthritis, right knee; and entitlement to an 
increased disability rating for traumatic bursitis, right 
ankle, an application was received in October 1996.   With 
respect to the issue of entitlement to an initial increased 
disability rating for right knee lateral instability, the 
claim was considered to have been submitted in November 2002.  
Thereafter, the RO provided notice in August 2003.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and a VA examination reports dated in December 1996, 
February 1998, March 2003 and July 2004.  

Further VA examination is not necessary because the most 
recent examinations report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claims.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I.  Service Connection Hearing Loss & Tinnitus


Factual Background

The veteran's service medical records are silent as to 
complaints or diagnoses of hearing loss or tinnitus.  

March 1958 and April 1959 post-service VA examination reports 
recorded that the veteran's ears were normal and that 
whispered voice testing was 30 feet bilaterally.  

The veteran's claims of service connection for bilateral 
hearing loss and tinnitus were received in October 2003.  In 
a February 2004 statement, the veteran related that he was 
assigned to the 40th Infantry Division during World War II 
and served as part of an invasion force into Luzon, Paney and 
Negros Island.  After the war, he was sent to Korea and 
served during the Korean conflict.  Throughout his periods of 
the service, the veteran allegedly was exposed to mortar and 
artillery fire and was not provided with any ear protection.

In March 2004, the RO denied service connection for hearing 
loss and tinnitus.  The RO based its conclusion on the fact 
that service medical records and VA treatment records were 
silent as to a diagnosis or treatment of hearing loss and 
tinnitus.  The veteran submitted a timely notice of 
disagreement and later presented testimony in June 2004 at a 
regional office hearing.  He testified that he did currently 
have hearing loss and that he had been recently fitted for 
hearing aids.  The veteran described the acoustic trauma that 
he was exposed to during service as being fired upon by 
mortars and a 91-millimeter barrage.  He alleged that his 
tinnitus had a gradual onset, including noticing ringing or a 
buzzing in his ears, on and off, for years.  As to his 
hearing loss, he testified that he noticed hearing problems 
ever since his period of service.  During his service in 
Korea he was assigned to automotive supply and was exposed to 
noise on two or three occasions, when he fell under either 
North Korean or Chinese artillery fire. 

The veteran was scheduled for a July 2004 VA examination.  
The examiner stipulated that a review of the claims folder 
revealed no hearing loss in a 1949 speech reception test; 
there were no other hearing test results; and there was no 
evidence of any concerns regarding hearing loss in the 
record.  The examiner also stipulated that the veteran 
reported both verbally and in writing that he did not have 
any tinnitus.  

On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
55
30
40
70
LEFT
----
40
35
60
90

Average puretone thresholds were 49 in the right ear and 56 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.  

The examiner diagnosed the veteran as having mild to 
moderately severe mixed hearing loss in the right ear, and 
mild to severe mixed hearing loss of the left ear.  The 
examiner opined that there was no present medical diagnosis 
that could be attributed to the veteran's claims of service 
connection for bilateral hearing loss and tinnitus and that 
it was not likely that the veteran's current hearing loss was 
related to his noise exposure during service and that the 
veteran himself stated that he only recently noticed that he 
was losing his hearing.

The veteran perfected his appeal in September 2004.  He 
alleged that he was exposed to hazardous large noises during 
combat throughout his period of service.  

VA treatment records reveal that the veteran first reported 
with complaints of hearing loss in February 2004 and that the 
first documentation of hearing loss in March 2004.  


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The Board notes that despite the veteran's contentions that 
he sustained injuries to his hearing in service, his service 
medical records are entirely silent regarding any complaint 
or finding of a hearing loss or tinnitus disability or injury 
to his ears.  

Similarly, the post-service medical evidence of record is 
negative for any notations of hearing loss and tinnitus for 
years after service separation.  The first indication of 
treatment for bilateral hearing loss relates back to February 
2004, more than 50 years after the veteran's period of active 
service.  As to the veteran's tinnitus, the evidence of 
record contains no documentation of a diagnosis or complaints 
of tinnitus.  

Moreover, other than the veteran's lay contentions, the 
record contains no indication that any current hearing loss 
or tinnitus is causally related to his active service, any 
incident therein, or any service-connected disability.

In fact, the most probative medical evidence of record 
establishes that the veteran's hearing loss and tinnitus are 
not related to his active service.  At the VA medical 
examination in July 2004, the examiner indicated that it was 
his opinion that the veteran's bilateral hearing loss was not 
related to his noise exposure during service.  He further 
explained his conclusion by indicating that there was no 
hearing loss disability recorded in the service medical 
records or in a post service 1949 VA examination; the only 
evidence regarding concerns about hearing loss were recent; 
and there was no medical diagnosis of record that attributed 
the veteran's hearing loss to his period of service.  The 
Board also notes that the VA examiner recorded that the 
veteran himself submitted that he only had recently begun to 
notice any hearing loss.

As to the veteran's tinnitus, the examiner stipulated that 
the veteran acknowledged both verbally and in writing that he 
did not have any tinnitus.  Additionally, the examiner noted 
that there was no medical diagnosis of record that attributed 
any current tinnitus to the veteran's period of service.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who actually examined the 
veteran.  In addition, the VA examiner gave a considered 
rationale and based his opinions on a complete review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

Moreover, the Board notes that the only other evidence of 
record, which contradicts this opinion, is the opinion of the 
veteran.  Although he has argued that any current bilateral 
hearing loss and tinnitus were incurred in service, 
specifically from loud noise exposure, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, though the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record.

Although the veteran alleges that he was in combat, there is 
no evidence verifying this contention.  Nonetheless, even 
assuming in-service exposure to acoustic trauma, there is no 
evidence of hearing loss or tinnitus for many years after 
service and no competent evidence attributing the 
disabilities to such in-service acoustic trauma.  See 
38 U.S.C.A. § 1154(b). 

In summary, as bilateral hearing loss and tinnitus were not 
shown in service or for many years thereafter, and because 
the probative evidence of record indicates that such 
disabilities are not causally related to the veteran's active 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.

II.  Increased Ratings

Factual Back ground

1.  Right Knee
The veteran was originally denied service connection for 
residuals of a right knee injury by means of a January 1989 
rating decision.  The matter was forwarded to the Board and 
in a November 1991 decision the Board denied service 
connection for residuals of a right knee injury.  The Board 
held that inservice right knee symptoms were acute and 
transitory; that a chronic right knee disability was no 
demonstrated in service or for many years afterwards; and 
that the veteran's service-connected traumatic bursitis did 
not result in the right knee disability.  

The veteran resubmitted a claim for service connection for a 
right knee disorder as secondary to his service-connected 
traumatic bursitis in November 1996.  A March 1997 rating 
decision held that new and material evidence adequate to 
reopen the claim for a right knee disability secondary to a 
right ankle disability had not been presented.  The veteran 
presented a timely notice of disagreement and perfected his 
appeal in May 1997.

The veteran was scheduled for a February 1998 VA examination.  
Physical examination revealed that the veteran walked with a 
mild right antalgic limp; moderate effusion; tenderness along 
the lateral joint line and distinct crepitance in the lateral 
tibiofemoral joint line on active and passive knee motion.  
There was no ligamentous laxity and McMurray's sign was 
absent.  Range of motion was from 2 degrees to 120 degrees.  
There was no apparent pain on active knee motion.  The 
examiner commented that x-rays of the right knee which in May 
1997 showed a complete loss of the lateral cartilage space, 
now showed nearly complete restoration of the joint space.  
There were osteophytes at the margins of the patellofemoral 
joint and of the posterior aspect of the lateral femoral 
condyle and anterior tibial plateau.  There was a deformity 
of the anterior distal subchondral bone of the femoral 
trochlear groove consistent with an old impaction fracture of 
the femur.  The veteran was diagnosed as having arthritis, 
traumatic, right knee, moderate, manifested by pain on weight 
bearing, persistent knee effusion, and by characteristic 
radiographic changes, but without limitation of knee motion.  

Following the aforementioned examination, an October 2002 
rating decision held that service connection for traumatic 
arthritis, right knee, residuals of injury was warranted with 
an evaluation of 10 percent disabling.  The veteran presented 
a timely notice of disagreement in November 2002, with 
regards to the disability rating assigned.  

The veteran was scheduled for an additional VA examination in 
March 2003.  Right knee flexion was limited to 110 degrees, 
and right knee extension was limited to -1 degree.  Laxity 
was evaluated as 3+ with definite lateral instability of the 
right knee.  There was also mild atrophy of the quadriceps 
muscles and moderate swelling.  Pain in the right knee began 
at 112 degrees of flexion and ended at 110 degrees and at -3 
degrees of extension and ended at -1 degree.  On acute flare-
ups of pain, there was 50 percent less range of motion.  Pain 
was visible on motion.  There was no ankylosing of the right 
knee.  There were objective signs of fatigability and there 
was a decrease in range of motion on repetitive motion times 
six.  Flexion was decreased down to 60 degrees and extension 
was decreased down to 0 degrees.  There was both gait and 
weight bearing abnormality due to recurrent pain.  X-rays 
revealed prominent osteoarthritic changes and osteoporosis.  
An MRI of the knee revealed a chronic tear of the anterior 
cruciate ligament with partial tear of the distal posterior 
cruciate ligament; macerated tears of the medial and lateral 
menisci; significant degenerative changes; and a large 
popliteal cyst.  The veteran was diagnosed as having severe 
traumatic osteoarthritis involving the right knee with severe 
limitation of motion and severe lateral instability with 
chronic pain and associated deformity of the right 
patellofemoral joint, associated with chronic tear of the 
posterior cruciate ligament.  

In April 2003, the RO continued the 10 percent disability 
evaluation for the veteran's traumatic arthritis, right knee.  
A higher evaluation of 20 percent was not warranted because 
the evidence of record did not demonstrate that leg flexion 
was limited to 30 degrees or extension was limited to 15 
degrees.  The RO, however, did hold that a separate rating 
for right knee lateral instability was warranted.  The 
veteran's right knee lateral instability was granted an 
evaluation of 30 percent disabling.  The veteran presented a 
timely notice of disagreement with respect to the 30 percent 
disability evaluation awarded for his service-connected right 
knee lateral instability.

The veteran testified at a June 2004 regional office hearing 
that his knee disabilities warranted increased disability 
ratings.  Accordingly, he was scheduled for a July 2004 VA 
examination.  Objective findings included that flexion was 
limited to 110 degrees, and extension was limited to 10 
degrees.  Pain began during flexion at 120 degrees and ended 
at 110 degrees.  Pain began on extension at 0 degrees and 
ended at about 10 degrees.  There was slight swelling of the 
knee joint with little effusion on the patellar area.  There 
was slight tenderness on deep pressure on both sides of the 
patella.  There was no redness around the knee joint.  There 
was mild lateral instability of the right knee.  McMurray's 
test was negative and there was moderate varus deformity.  
Repetitive flexion and extension of the right knee could only 
be accomplished to four tries.  There were objective signs of 
fatigability of the knee joint, but no changes in flexion of 
the knees.  On acute flare-ups the examiner estimated that 
the veteran may lose about 50 percent of knee flexion and 
that the veteran may have moderate functional impairment 
during flare-ups.  There was no ankylosis but there seemed to 
be a gait and weightbearing abnormality.  X-rays of the knees 
revealed moderate to severe tricompartmental degenerative 
disease bilaterally, worse on the right, as well as well as a 
large intraarticular osseous body and large joint effusion.  
The MRI of the knee revealed tricompartmental degenerative 
changes, and chondromalacia, and a large popliteal cyst.  The 
veteran was diagnosed as having severe degenerative arthritis 
in both knees, with mild lateral instability of the right 
knee with moderate functional impartment.  

In an August 2004 statement the veteran alleged that his 
right knee arthritis had not been taken into account.

2.  Ankle

The veteran was originally awarded service connection for an 
injury to the right ankle by means of a March 1958 rating 
decision.  The veteran's service-connected disability was 
originally rated as noncompensable.  He was awarded a 10 
percent disability evaluation as of February 11, 1959.  He 
was awarded Paragraph 30 benefits from June 16, 1959, to July 
31, 1959, and the 10 percent disability evaluation resumed as 
of August 1, 1959.  The veteran submitted a claim for an 
increased disability rating; however, a July 1977 rating 
decision continued the 10 percent disability evaluation.  The 
veteran again submitted a claim for an increased disability 
rating, and an October 1978 rating decision held that a 20 
percent disability evaluation was warranted as of November 8, 
1977.  The veteran submitted additional claims for increased 
disability rating; however a September 1981, December 1981, 
February 1986, April 1986, August 1987, August 1988, June 
1990, February 1991 rating decisions continued the 20 percent 
evaluation.  In a November 1991 decision, the Board reduced 
the evaluation to 10 percent.

The veteran submitted a claim for an increased disability 
rating in October 1996.  In a November 1996 statement the 
veteran submitted that he had problems walking, standing, and 
moving around.  A March 1997 rating decision increased the 
veteran's disability evaluation to 20 percent disabling.  The 
RO based its conclusion on a December 1996 VA examination 
that documented mild swelling and mild deformity of the right 
ankle.  Additionally, there was marked lateral instability of 
the right ankle.  Dorsiflexion was limited to 5 degrees and 
plantar flexion was limited to 25 degrees.  There was 
definite pain on motion.  X-rays of the right ankle also 
revealed calcaneal spurring.  The veteran presented a timely 
notice of disagreement and perfected his appeal in May 1997.

The veteran was scheduled for a February 1998 VA examination.  
There was no visible deformity of the right ankle and no 
ankle effusion.  There was tenderness to palpation in the 
anterolateral portion of the tibiotalar joint.   Active and 
passive range of motion of the right ankle were from 0 
dorsiflexion to 32 degrees plantar flexion.  The veteran was 
diagnosed as having, arthritis, traumatic, right ankle, 
moderate, manifested by pain on weight bearing and by 
limitation of ankle motion-specifically dorsiflexion was 
only to neutral.  The examiner commented that he was unable 
to demonstrate an active bursitis of the right ankle, but 
there was evidence of residual ankle impairment from a prior 
injury.  

The veteran testified at a June 2004 regional office hearing 
that his ankle disability had progressively worsened.  
Accordingly, he was scheduled for a July 2004 VA examination.  
Objective findings revealed no redness, swelling, or 
instability of the right ankle joint.  There was no sensory 
deficit to both feet.  Dorsiflexion was limited to 10 degrees 
and plantar flexion was limited to 35 degrees.  There was no 
varus or valgus angulation of the os calcis in relation the 
long axis of the tibia and fibula.  X-rays of the ankle 
demonstrated anatomic alignment without focal osseous 
lesions.  The ankle mortise was intact.  There was a moderate 
inferior calcaneal spur bilaterally and there were no signs 
of joint effusion.  The examiner concluded that traumatic 
bursitis of the right ankle was not found.

In an August 2004 statement the veteran alleged that his 
service-connected right ankle disability warrants a 30 
percent evaluation because he did have some ankylosis in his 
right ankle.  


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).



Analysis


1.  Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. 

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has evaluated the veteran's service-connected right 
knee disability under two separate rating criteria.  Service 
connection has been awarded for both traumatic arthritis and 
lateral instability of the right knee.  The veteran's right 
knee traumatic arthritis is rated under the criteria 
pertaining to limitation of motion. The veteran's service-
connected right knee lateral instability is rated under the 
criteria pertaining to other impairment of the knee.  The 
veteran's service-connected right knee lateral instability is 
rated as 30 percent disabling, the maximum allowed under 
Diagnostic Code 5257.  Service connection is also in effect 
for traumatic arthritis of the right knee rated as 10 percent 
disabling under Diagnostic Code 5260.  

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  No higher rating is warranted 
under this provision.  

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the 
veteran has been assigned a separate evaluation for 
degenerative joint disease of the right knee.  In that 
opinion, the General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257, and a veteran also has 
limitation of motion that at least meets the criteria for a 
zero percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows: flexion limited to 
60 degrees is noncompensable; flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  Diagnostic 
Code 5260 (2004).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2004).

The Board will initially address whether the veteran is 
entitled to a rating in excess of 10 percent for his service-
connected traumatic arthritis of the right knee.  The veteran 
has submitted to several VA examinations.  A February 1998 
examination revealed range of motion form 2 to 120 degrees.  
There was no pain on knee motion.  March 2003 VA examination 
results revealed right knee flexion to 110 degrees and right 
knee extension limited to -1 degree.  Pain was visible on 
motion and the examiner opined that the veteran lost 50 
percent of his range of motion during flare-ups.  The veteran 
also submitted to a July 2004 VA examination, which again 
revealed limitation of flexion at 110.  Extension was limited 
to 10 degrees.  There was pain on motion and the examiner 
also opined that the veteran lost 50 percent of his knee 
flexion during flare-ups.  On all three examinations x-ray 
studies revealed traumatic arthritis.  

The Board notes that evaluation of the veteran's right knee 
disability must also include functional disability due to 
pain under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2004).

The veteran's March 2003 and June 2004 VA examinations 
indicated that the veteran would experience approximately a 
50 percent limitation of range of motion during flare-ups, 
and the veteran also experienced significant limitation due 
to fatigability.  Pain was elicited at 10 degrees of 
extension, and at times the veteran was unable to extend 
fully.  Based on such evidence, the Board finds that, when 
the ranges of motion in the right knee are considered 
together with the evidence of functional loss due to right 
knee pathology, the evidence supports a conclusion that the 
loss of motion in the right knee more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5261, 
when given consideration of the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 
(1995).  

Regarding limitation of flexion, the Board notes that, at 
worst, the veteran's right knee flexion was limited by pain 
and fatigability to 60 degrees.  This is still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of flexion.

As to the veteran's service-connected right knee lateral 
instability, the maximum rating of 30 percent is currently 
assigned under 38 C.F.R. § 4.71a, DC 5257.  Therefore a 
higher evaluation may not be assigned under code 5257.  The 
Board also notes that the veteran's lateral instability 
appears to be improving.  In March 2003 the veteran was 
diagnosed as having severe lateral instability with chronic 
pain and associated deformity of the right patellofemoral 
joint, associated with chronic tear of the posterior cruciate 
ligament.  In June 2004, the veteran was diagnosed as having 
only mild lateral instability of the right with moderate 
functional impairment.  

In summary, the Board finds that the currently assigned 
maximum evaluation of 30 percent assigned under Diagnostic 
Code 5257 for right knee lateral instability and a separate 
20 percent rating is granted for traumatic arthritis, right 
knee, pursuant to consideration of 38 C.F.R. §§ 4.10, 4.40 
and 4.45.

2.  Ankle

The veteran's service-connected right ankle disability is 
rated as bursitis and is currently rated as 20 percent 
disabling.  Diagnostic Code 5019, bursitis, instructs that 
the disability will be rated on limitation of motion of the 
affected part as degenerative arthritis. 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5019 (2004). Diseases rated under 
Diagnostic Codes 5013 though 5024 (except for gout) are to be 
rated as analogous to degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under this Code, degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
pertain to limitation of motion of the ankle.  Under that 
code, a 10 percent rating is assigned for moderate range of 
motion impairment.  A maximum 20 percent rating is assigned 
for marked range of motion impairment.

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the veteran's right 
ankle disability is not warranted under Diagnostic Code 5271.  
As set forth above, a rating of 20 percent is the maximum 
rating available under this code.  Moreover, as compensation 
is provided under this code for limitation of motion, a 
separate compensable rating for arthritis of the ankle under 
Diagnostic Codes 5003, 5010 would not be warranted as the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice for the same symptoms.  38 
C.F.R. § 4.14 (2004); see also Brady v. Brown, 4 Vet. App. 
203 (1993).

There are other diagnostic codes that potentially relate to 
impairment of the ankle; the veteran is entitled to be rated 
under the code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
reviewing these alternative provisions, however, the Board 
can find no basis on which to assign a rating in excess of 20 
percent.  For example, there is no evidence of ankylosis 
ratable under Codes 5270 and 5272 (2004).  Ankylosis is 
defined as "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  In this case, the evidence of record shows that the 
veteran has never exhibited ankylosis of the right ankle.  
The Board acknowledges the veteran's August 2004 contention 
that he does have some ankylosis in his right ankle; however, 
this was not evidence in the June 2004 examination.  
Consequently, the Board finds that the provisions pertaining 
to ankylosis to not warrant a rating in excess of 20 percent.

The Board also finds that the veteran's right ankle 
disability is not manifested by malunion of the os calcis or 
astragalus ratable under Diagnostic Code 5273 (2004); 
nonunion or malunion of the tibia or fibula, ratable under 
Diagnostic Code 5262 (2004); or of astragalectomy residuals 
ratable under Diagnostic Code 5274 (2004).  Indeed, repeated 
VA medical examinations, including X-ray studies, have been 
negative for any such findings.  Thus, these provisions do 
not provide a rating in excess of 20 percent for the 
veteran's right ankle disability.

Likewise, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for assigning a rating in excess of 20 
percent due to additional limitation of motion resulting from 
pain or functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Yet, as the veteran already receives the maximum rating for 
limitation of ankle motion, there is no basis for a higher 
rating based on these factors.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  As a result, the Board finds that the 
criteria set forth in Diagnostic Code 5271 do not provide a 
basis to assign a rating in excess of the currently assigned 
20 percent for the veteran's service-connected right ankle 
disability.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
disability rating in excess of 20 percent for the veteran's 
right ankle disability.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds that the disability picture presented by 
the veteran's service-connected disabilities does not warrant 
referral for extra-schedular consideration.  There is no 
evidence of such factors as marked interference with 
employment or frequent periods of hospitalizations as to 
render the schedular standards impractical. 38 C.F.R. 
§ 3.321(b).  














ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An increased rating of 20 percent for a traumatic arthritis, 
right knee, is granted.

An evaluation in excess of 30 percent rating for right knee 
lateral instability is denied.

A disability rating in excess of 20 percent for traumatic 
bursitis, right ankle, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


